Citation Nr: 1409061	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES
 
1.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, had active service from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating determination of the Department of Veteran Affairs (VA) Regional Office (RO) located in Newark, New Jersey.   

Although the Board notes that the RO appears to have addressed the Veteran's claim of service connection for a right knee disorder on a de novo basis, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  As such, the Board has listed the issues as such on the title page of this decision.

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a right knee disorder in April 1968.  Although the Veteran filed a notice of disagreement and a statement of the case was issued, the Veteran did not perfect his appeal nor was any evidence received within the one year period which would have allowed the claim to remain open. 

2.  Evidence received since the denial of entitlement to service connection for a right knee disorder in April 1968 raises a reasonable possibility of substantiating the claim.

3.  The Veteran has a current disability of arthritis in the right knee.

4.  The Veteran injured his right knee in service.

5.  The Veteran has experienced "continuous" symptoms of a right knee disability since service separation.


CONCLUSIONS OF LAW

1.  The April 1968 rating determination denying service connection for a right knee disorder became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the claim of service connection for a right knee disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for arthritis of the right knee are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch  v. Principi, 15 Vet App 362(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA  do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim as it relates to the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder and service connection for a right knee disorder, further assistance is not required to substantiate that element of the claim.


New and Material

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

In denying service connection for a right knee disorder in April 1968, the RO noted that although both knees were treated during service, organic disability of the knees was not found during service or on VA examination.  The RO concluded that such in-service knee complaints were acute conditions which left no residual disability.  Evidence available at the time of the previous denial included the Veteran's service treatment records and the results of a March 1968 VA examination which revealed normal findings on x-ray and physical examination.  As noted above, the Veteran filed a notice of disagreement and a statement of the case was issued but the Veteran did not perfect his appeal and the decision became final.  

Evidence added to the record subsequent to the April 1968 rating determination includes VA treatment records, statements and testimony from the Veteran, and the results of an August 2010 VA examination.  

The newly added evidence, in the form of statements and testimony from the Veteran reveals that he has reported having right knee problems on a continuous basis since service.  The results of the August 2010 VA examination contain a diagnosis of right knee osteoarthritis.  The basis of the previous denial was the absence of a disability.  The newly added evidence now demonstrates a diagnosed disability of arthritis along with the Veteran's statements of continuity of symptoms since service and a possible link between the current disability and service and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For these reasons, the Board finds that the evidence received since the April 1968 rating determination is new and material to reopen service connection for a right knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

As this matter has been reopened, the Board will now address the issue of service connection for a right knee disorder on a de novo basis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West  2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d  1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.  Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

The Veteran maintains that his current right knee arthritis arises out of injuries sustained in service.  A review of the Veteran's service treatment records reveals that he was seen with complaints of right knee pain in May 1966 while at Ft. Gordon and again in July 1966 while in Vietnam.  In an August 1966 treatment record, the Veteran was noted to be having recurrent pain in his right knee.  There were no positive findings on examination.  X-rays performed at that time were normal.  The Veteran was not afforded a service separation examination.  

In January 1968, the Veteran filed a claim for service connection for both knees.  In conjunction with his claim, the Veteran was afforded a VA examination in March 1968.  At the time of the examination, the Veteran reported having injured his knee falling off a motorcycle and then subsequently falling down stairs several days later.  The Veteran reported having had recurrent difficulty with his knee.  X-rays of the knee were unremarkable as was physical examination.  

In his May 1968 notice of disagreement, the Veteran stated that his knee still hurt him.  

In a March 2010 statement in support of claim, the Veteran again requested service connection for his right knee condition, noting that he had injured it in service.  

In conjunction with his request for service connection, the Veteran was afforded a VA examination in August 2010.  The Veteran noted injuring his knee in service when falling of a motorcycle and falling off a tank in Vietnam.  The Veteran stated that he had intermittent right knee pain.  Following examination, the examiner rendered a diagnosis of right knee mild osteoarthritis.  The examiner stated that based upon the history, physical examination, and imaging studies, the Veteran's right knee pain was not as least as likely as not a result of his military service.  He indicated that there was no evidence in the file suggestive of residual disability from injury in 1966.  The examiner further noted that aging played a significant role in causing mild degenerative changes in the right knee.  

At his November 2011 hearing, the Veteran testified as to injuring his knee when falling of a bicycle in service.  He stated that his knee bothered him following the incident but it was not unbearable.  He testified that his knee bothered him when in Vietnam and that he re-injured it when falling off a tank and landing in the mud.  He indicated that he went to receive treatment and a surgeon looked at it and said he should be alright.  He went back again but they were bringing others in with life-threatening injuries at that time.  He noted that he was seen by someone who again told him he would be alright.  The Veteran reported that the condition of his knee deteriorated over time, to the point that he went to his own private physician and was given a cortisone shot.  The Veteran stated that he filed a claim in 1968.  He indicated that while no diagnosis was rendered in 1968, "it hurt like hell".  The Veteran testified that his knee problems started following his injury in service and became progressively worse from the time of the injury.

Initially, the Board finds that the Veteran currently has a diagnosed disability of osteoarthritis in his right knee.  Next, the Board finds that weight of the medical and lay evidence of record supports that the Veteran injured his right knee in service.  Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of a right knee disability since service separation.  Upon separation from service, the Veteran claimed service connection for a knee disorder related to an in-service knee injury.  The Veteran has also reported and testified as to having had problems with his right knee from the time of service.  The August 2010 VA examiner also noted that the Veteran injured his right knee in service and had complaints of right knee problems since that time.  The evidence of record is sufficient to show continuous right knee symptoms since service to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  The January 1968 claim for service connection for a knee injury and the Veteran's statements and testimony regarding knee pain since his in-service knee injury are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a right knee disability since service separation that was later diagnosed as arthritis.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service). 

With regard to the August 2010 opinion that the Veteran's right knee arthritis was not as likely as not due to any injuries sustained in service, the examiner did not address the Veteran's contentions of continuous problems since service.  As such, the Board finds the examiner's opinion to be of limited probative value.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his right knee in service and has experienced "continuous" symptoms of a right knee disability of osteoarthritis since service separation.  As such, the criteria for presumptive service connection for a right knee disability under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, the appeal to reopen service connection for a right knee disorder is granted.

Service connection for right knee arthritis is granted.  




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


